Citation Nr: 0501025	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-18 823A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left knee sprain, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In this decision the RO denied a 
compensable rating for residuals, sprained left knee, and 
service connection for arthritis of the left knee.

By a decision dated in February 2003 the RO increased the 
rating for the residuals of sprained left knee from 0 percent 
to 10 percent effective from December 2001.  The RO issued a 
Statement of the Case in March 2003 which addressed the issue 
of entitlement to a rating in excess of 10 percent for 
residuals of sprained left knee and the issue of entitlement 
to service connection for arthritis of the left knee.  The 
veteran did not perfect an appeal of the issue of entitlement 
to service connection for arthritis of the left knee.


FINDING OF FACT

The residuals of a service-connected left knee strain are 
productive of no more than slight recurrent subluxation or 
lateral instability, with pain, stiffness, and tenderness to 
palpation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee sprain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in April 2002, October 2002, and February 
2003; the supplemental statements of the case dated in July 
and October 2004; and the letters dated in January 2002 and 
July 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The January 2002 and July 2003 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical opinion regarding the nature and severity of the 
veteran's left knee disorder has been obtained in this case.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished in this case.

Legal Criteria.  Disability evaluations are determined by 
comparing the veteran's present symptomatology with the 
criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97.  In August 1998, VA General 
Counsel held that even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.  VAOPGCPREC 9-98

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

Under DC 5262, "tibia and fibula, impairment of," a 20 
percent evaluation is warranted where there is malunion with 
moderate knee or ankle disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background.  At the time of an August 2002 VA 
examination, the veteran complained that his left knee had 
continued to bother him over the years.  He reported having 
constant pain in the thigh and calf muscles.  The pain varied 
in severity.  No swelling was noted, but weightbearing for 
more than short periods was painful.  The veteran indicated 
that he exercised "on occasion," which helped for a short 
time.  He reported some "giving way" of the knee and used a 
cane.  He had difficulty climbing steps, and stated that he 
could not squat.  The veteran took Tylenol for pain control.

On physical examination, the veteran moved about the room 
somewhat slowly and stiffly.  On range of motion testing, the 
veteran had full extension of the left knee, with flexion to 
120 degrees.  He had pain on full extension, and rather 
significant tenderness to palpation in the popliteal region 
of the knee.  He also had some tenderness to the 
patellofemoral joint over the medial joint line.  No swelling 
was noted, nor was ligamentous instability demonstrable.  The 
veteran could do a partial squat and arise again.  X-rays of 
the left knee revealed normal alignment and mineralization; 
joint spaces were normal; no effusions were seen.  The X-ray 
report concluded with an impression of normal examination of 
the left knee.  The physician who examined the veteran gave 
the following impression:  "Residuals of old right knee 
injury, status post incision and drainage of the knee 
secondary to infection.  Probable posttraumatic arthritic 
changes."  The examiner also indicated that pain could 
further limit functional ability during flare-ups or with any 
more than short periods of weightbearing.  The veteran was 
limited in his ability to climb or squat.  However, the 
examiner stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.

A February 2003 medical opinion attributes the veteran's left 
knee pain to his service-connected left knee strain.

A private examination dated in March 2003 indicates that the 
veteran had arthritic pain and stiffness in the left knee, as 
well as subjective weakness in the left leg.  The veteran had 
a "good appearance," although he stooped over to stand on 
his cane.  Diagnosis was of generalized osteoarthritis pain 
and stiffness.

The RO arranged for the veteran to be accorded another 
examination for disability evaluation purposes in July 2004.  
The veteran failed to report for the examination and the 
record reflects that he was unable to travel to the VA 
facility for the examination because of disability.  He has 
been found to be entitled to special monthly pension by 
reason of being housebound.

Analysis.  After a careful review of the medical evidence of 
record, the Board finds that a higher than 10 percent rating 
for residuals of a left knee strain is not warranted.  First, 
clinical findings do not disclose that the veteran has 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  As there is no fixation 
or stiffening of the left knee joint, the Board can find no 
basis under DC 5256 to grant the veteran a higher than 10 
percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While he has 
complained of pain and stiffness in the left knee, the Board 
is persuaded by the most recent VA examination showing no 
dislocation or subluxation, no fatigue, weakness, or lack of 
endurance.  In addition, there was no evidence of swelling, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  While he has 
continued to report on-going knee pain, there is no 
indication of moderate recurrent subluxation or lateral 
instability, as required by DC 5257.  Therefore, the Board 
finds that the left knee disability is appropriately rated at 
a 10 percent disability for "slight" knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DC's 5257 and 5258 for a 
20 percent rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
left knee flexion has been reported as 0 to 120 degrees, and 
his extension was described as "full," which does not 
warrant a higher evaluation under either DC 5260 or DC 5261.  
Specifically, a 20 percent rating requires that flexion be 
limited to 30 degrees, and extension must be limited to 15 
degrees.  As such, there is no basis for a higher rating 
under DCs 5260 or 5261.  

The Board has considered the possibility of a higher rating 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, in this case there is no 
evidence of ankylosis of the right knee or other impairment 
of the right knee which would warrant a higher rating.

As set forth above, in an opinion issued by the VA General 
Counsel, VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was 
determined that assigning one rating for arthritis under DC 
5003 and one rating for instability under DC 5257 does not 
violate the rule against pyramiding.  Therefore, where a knee 
disability is rated under DC 5257, a separate rating for 
arthritis may be assigned under DC 5003 if additional 
disability is shown by the evidence.  However, in this case, 
the RO has denied service connection for arthritis of the 
left knee.  Accordingly, the veteran is not eligible for a 
separate rating based upon arthritis of the left knee with 
painful motion.

Further, the Board concludes that an extraschedular 
evaluation is not warranted in the veteran's increased rating 
claim, since the evidence does not show that the service-
connected disability at issue here present an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Significantly, the veteran's left knee disability has not 
required frequent periods of hospitalization.  Therefore, the 
regular schedular standards adequately compensate the veteran 
for any adverse industrial impact caused by his disability.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee strain is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


